 

Exhibit 10.156

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this "Agreement") is made and entered into effective
as of the first day of January 2013, between Inter Parfums, Inc., a Delaware
corporation (“Company”), with offices at 551 Fifth Avenue, New York, NY 10176,
and Jean Madar Holding SAS, a French corporation (“Consultant”) with its offices
at c/o Fonciere du rond point 67, rue de la Boétie 75008 Paris, France.

 

WITNESSETH:

 

Whereas, Company desires to be assured of the association and services of
Consultant in order to avail itself of Consultant's experience, skills and
abilities, and background and knowledge, and is willing to engage Consultant
upon the terms and conditions set forth herein; and

 

Whereas, Consultant agrees to be engaged and retained by Company upon the terms
and conditions as set forth herein.

 

NOW, THEREFORE, in consideration of the recitals, promises and conditions in the
Agreement, Consultant and Company agree as follows:

 

1.           Consulting Services.

 

Company hereby retains Consultant and Consultant accepts such retention to
become a consultant to Company, in general to supervise the operations of
Company and its subsidiaries commensurate with the responsibilities and
obligations of the Chief Executive Officer of Company. In addition Consultant is
to render advice, consultation and information to the Board of Directors or the
officers of Company in such places as may be agreed upon between Company and
Consultant, provided that no services shall be rendered within the United
States. In particular Consultant agrees to:

 

(a)          Provide advice with regard to internal business operations of
Company, including but not limited to, advise relating to (i) strategic
direction of Company, corporate goals and their implementation; (ii) operations
of Company and its divisions or subsidiaries or any programs and projects;
(iii) financing; and (iv)  corporate organization and personnel; and

 

(b)          Identity and, if authorized by the board of directors of Company,
negotiate potential business combination transactions, whether in the form of
licensing, asset purchases, stock purchases, mergers, joint ventures, strategic
alliances or otherwise.

 

2.           Term. The term of this Agreement shall be for a period of one (1)
year commencing on January 1, 2013, and shall continue in effect for subsequent
annual periods unless

 

(a)          either party provides the other party with 120 days advance notice,

 

 

 

 

(b)          Jean Madar, the Chief Executive Officer of Company, ceases to be
the Chief Executive Officer of Company, in which case this Agreement shall
terminate coterminous with such cessation; or

 

(c)          as otherwise specifically provided in this Agreement.

 

3.           Compensation and Reimbursement of Expenses.

 

(a)          In full consideration of the services to be performed hereunder by
Consultant throughout the first year of this Agreement, i.e., calendar year
2013, Company agrees to pay to Consultant the sum of $250,000, payable in equal
monthly installments. For subsequent years, the remuneration to be paid from
Company to Consultant shall be as negotiated between Consultant and the
Executive Compensation and Stock Option Committee of the Board of Directors of
Company (the “Committee”). Any remuneration in addition to the agreed upon for
any year, if any, shall be determined in the discretion of the Committee, taking
into account such factors as the Committee deems appropriate, including but not
limited to, the services rendered, results of such services and profitability of
Company.

 

(b)          Company agrees to reimburse Consultant for reasonable out-of-pocket
expenses incurred by Consultant on behalf of Company, provided Consultant
submits proper documentation for such expenses, which are reasonably acceptable
to Company.

 

4.           Warranties and Representations of Consultant. Consultant hereby
warrants and represents to Company that:

 

(a)          the execution and delivery of this Agreement and the consummation
by Consultant of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Consultant;

 

(b)          this Agreement constitutes a valid and binding agreement of
Consultant, enforceable against it in accordance with its terms.

 

5.           Confidentiality, Disclosure of Information.

 

(a)          Consultant recognizes and acknowledges that Consultant has had and
will have access to Confidential Information (as defined below) relating to the
business or interests of Company or of persons with whom Company may have
business relationships. Except as permitted herein, Consultant will not during
the Term, or at any time thereafter, use, disclose or permit to be known by any
other person or entity, any Confidential Information of Company (except as
required by applicable law or in connection with the performance of Consultant’s
duties and responsibilities hereunder). The term “Confidential Information”
shall include, but not be limited to, information relating to Company’s business
affairs, proprietary technology, trade secrets, patented processes, research and
development data, know-how, market studies and forecasts, competitive analyses,
pricing policies, employee lists, employment agreements (other than this
Agreement), personnel policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, customer lists, commercial
arrangements, Company Materials (as defined herein) or any other information
relating to Company’s business that is not generally known to the public or to
actual or potential competitors of Company (other than through a breach of this
Agreement). This obligation shall continue until such Confidential Information
becomes publicly available, other than pursuant to a breach of this Section 5 by
Consultant, regardless of whether Consultant continues to be employed by
Company.

 

2

 

 

(b)          It is further agreed and understood by and between the parties to
this Agreement that all “Company Materials,” which include, but are not limited
to, computers, computer software, computer disks, tapes, printouts, source, HTML
and other code, flowcharts, schematics, designs, graphics, drawings,
photographs, charts, graphs, notebooks, customer lists, sound recordings, other
tangible or intangible manifestation of content, and all other documents whether
printed, typewritten, handwritten, electronic, or stored on computer disks,
tapes, hard drives, or any other tangible medium, as well as samples,
prototypes, models, products and the like, shall be the exclusive property of
Company and, upon termination of Consultant’s employment with Company, and/or
upon the request of Company, all Company Materials, including copies thereof, as
well as all other Company property then in Consultant’s possession or control,
shall be returned to and left with Company.

 

6.           Inventions Discovered by Consultant.

 

Consultant shall promptly disclose to Company any invention, improvement,
discovery, process, formula, or method or other intellectual property, whether
or not patentable or copyrightable (collectively, “Inventions”), conceived or
first reduced to practice by Consultant, either alone or jointly with others,
while performing services hereunder (or, if based on any Confidential
Information, at any time during or after the Term), (a) which pertain to any
line of business activity of Company, whether then conducted or then being
actively planned by Company, with which Consultant was or is involved, (b) which
is developed using time, material or facilities of Company, whether or not
during working hours or on Company premises, or (c) which directly relates to
any of Consultant’s work during the Term, whether or not during normal working
hours. Consultant hereby assigns to Company all of Consultant’s right, title and
interest in and to any and all such Inventions. During and after the Term,
Consultant shall execute any and all documents necessary to perfect the
assignment of such Inventions to Company and to enable Company to apply for,
obtain and enforce patents, trademarks and copyrights in any and all countries
on such Inventions, including, without limitation, the execution of any
instruments and the giving of evidence and testimony, without further
compensation beyond Consultant’s agreed compensation during the course of
Consultant’s employment. Without limiting the foregoing, Consultant further
acknowledges that all original works of authorship by Consultant, whether
created alone or jointly with others, related to Consultant’s employment with
Company and which are protectable by copyright, are “works made for hire” within
the meaning of the United States Copyright Act, 17 U.S.C. § 101, as amended, and
the copyright of which shall be owned solely, completely and exclusively by
Company. If any Invention is considered to be work not included in the
categories of work covered by the United States Copyright Act, 17 U.S.C. § 101,
as amended, such work is hereby assigned or transferred completely and
exclusively to Company. Consultant hereby irrevocably designates counsel to
Company as Consultant’s agent and attorney-in-fact to do any and all lawful acts
necessary to apply for and obtain patents and copyrights and to enforce
Company’s rights under this Section. Company need not take any other action, nor
have any other documents executed, to effect such power of attorney. Consultant
expressly acknowledges and agrees that such power of attorney is irrevocable and
shall be deemed to be coupled with an interest. This Section 6 shall survive the
termination of this Agreement. Any assignment of copyright hereunder includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Consultant hereby waives such Moral
Rights and consents to any action of Company that would violate such Moral
Rights in the absence of such consent. Consultant agrees to confirm any such
waivers and consents from time to time as requested by Company.

 

3

 

 

7.           Non-Competition and Non-Solicitation.

 

Consultant acknowledges that Company has invested substantial time, money and
resources in the development and retention of its Inventions, Confidential
Information (including trade secrets), customers, accounts and business partners
all of which constitute legitimate business interests of Company, and further
acknowledges that during the course of Consultant’s employment with Company
Consultant has had and will have access to Company’s Inventions and Confidential
Information (including trade secrets), and will be introduced to existing and
prospective customers, accounts and business partners of Company. Consultant
acknowledges and agrees that any and all “goodwill” associated with any existing
or prospective customer, account or business partner belongs exclusively to
Company, including, but not limited to, any goodwill created as a result of
direct or indirect contacts or relationships between Consultant and any existing
or prospective customers, accounts or business partners. Additionally, the
parties acknowledge and agree that Consultant possesses skills that are special,
unique or extraordinary and that the value of Company depends upon his use of
such skills on its behalf.

 

In recognition of this, Consultant covenants and agrees that:

 

(a)          During the Term, and for a period of one (1) year thereafter,
Consultant may not, without the prior written consent of the President of
Company, (whether as an employee, agent, servant, owner, partner, consultant,
independent contractor, representative, stockholder or in any other capacity
whatsoever) participate in any business that offers products or services
competitive in any way to those offered by Company or that were under active
development by Company during the Term.

 

(b)          During the Term, and for a period of one (1) year thereafter,
Consultant may not entice, solicit or encourage any Company employee to leave
the employ of Company or any independent contractor to sever its engagement with
Company, absent prior written consent to do so from the Board.

 

(c)          During the Term, and for a period of one (1) year thereafter,
Consultant may not, directly or indirectly, entice, solicit or encourage any
customer or prospective customer of Company to cease doing business with
Company, reduce its relationship with Company or refrain from establishing or
expanding a relationship with Company.

 

4

 

 

8.           Non-Disparagement.

 

Consultant hereby agrees that during the Term, and at all times thereafter,
Consultant will not make any statement that is disparaging about Company, any of
its management, officers, owners or employees, including, but not limited to,
any statement that disparages the products, services, finances, financial
condition, capabilities or other aspect of the business of Company. Consultant
further agrees that during the same period Consultant will not engage in any
conduct that is intended to inflict harm upon the professional or personal
reputation of Company or any of its management, officers, owners, or employees.

 

9.           Relationship of Consultant to Company.

 

Consultant shall be an independent contractor; in no event shall Consultant be
considered an agent of Company.

 

10.         Provisions Necessary and Reasonable.

 

(a)          Consultant agrees that (i) the provisions of Sections 5, 6, 7 and 8
of this Agreement are necessary and reasonable to protect Company’s Confidential
Information, Inventions, and goodwill; (ii) the specific temporal, geographic
and substantive provisions set forth in Section 10 of this Agreement are
reasonable and necessary to protect Company’s business interests; and (iii) in
the event of any breach of any of the covenants set forth herein, Company would
suffer substantial irreparable harm and would not have an adequate remedy at law
for such breach. In recognition of the foregoing, Consultant agrees that in the
event of a breach or threatened breach of any of these covenants, in addition to
such other remedies as Company may have at law, without posting any bond or
security, Company shall be entitled to seek and obtain equitable relief, in the
form of specific performance, and/or temporary, preliminary or permanent
injunctive relief, or any other equitable remedy which then may be available.
The seeking of such injunction or order shall not affect Company’s right to seek
and obtain damages or other equitable relief on account of any such actual or
threatened breach.

 

(b)          If any of the covenants contained in Sections 5, 6, 7 and 8 hereof,
or any part thereof, are hereafter construed to be invalid or unenforceable,
then the same shall not affect the remainder of the covenant or covenants, which
shall be given full effect without regard to the invalid portions.

 

(c)          If any of the covenants contained in Sections 5, 6, 7 and 8 hereof,
or any part thereof, are held to be unenforceable by a court of competent
jurisdiction because of the temporal or geographic scope of such provision or
the area covered thereby, then the parties agree that the court making such
determination shall have the power to reduce the duration and/or geographic area
of such provision and, in its reduced form, such provision shall be enforceable.

 

5

 

 

11.          Termination – Other.

 

Company shall have the right to terminate this Agreement on notice to Consultant

 

(a)          for commission of a fraud against Company, provided that Company
provides thirty (30) days’ notice to Consultant of the charges of fraud, and
Consultant has had the opportunity to respond to such charges, or such longer
period as the parties may agree in writing, or

 

(b)          upon the material breach of Sections 5, 6, 7 and 8 of this
Agreement or, provided that Consultant shall have the right to cure any such
material breach within forty-five (45) days from the effective date of notice
(as hereinafter provided) from Company to Consultant of such material breach;
provided, however, that if such cure cannot be reasonably be effected within
such forty-five (45) day period, cure is being diligently prosecuted by
Consultant with reasonable prospects for a cure within a commercially reasonable
time, but in no event longer than ninety (90) days.

 

12.          Indemnification.

 

(a)          Company agrees to provide Consultant with indemnification insurance
to the same extent it covers officers and directors of Company and its
subsidiaries, and indemnify and hold harmless Consultant, its officers and
directors, and each controlling person of Consultant, from and against any and
all losses, claims, damages, or liabilities, joint or several, to which they or
any of them may become subject for acts committed within the scope of this
Agreement.

 

(b)          Company agrees to pay and advance all expenses incurred or to be
incurred by Consultant, including reasonable attorneys’ fees and expenses, in
connection with the defense by Consultant its officers and directors, and each
controlling person of Consultant, in connection with any and all litigation or
adversary proceedings commenced, which arose out of action or inaction by
Consultant during the term of this Agreement. Notwithstanding the foregoing, in
the event any court of competent jurisdiction determines that Consultant has
committed any fraud with respect to Company or any other intentional tort
wherein Consultant has procured a pecuniary benefit at the expense of Company,
then this Section 12(b) shall be void, and Consultant shall reimburse Company
for all expenses advanced hereunder.

 

13.          Survival. The provisions of Sections 5-12 shall survive the
termination of this Agreement.

 

14.         Taxes. All taxes, duties and other governmental fees or charges
arising from Consultant's receipt of remuneration shall be borne by
Consultant.         

 

15.         Cumulative Rights. The rights and remedies granted in this Agreement
are cumulative and not exclusive, and are in addition to any and all other
rights and remedies granted and permitted under and pursuant to law.

 

6

 

 

16.          No Waiver. The failure of any of the parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or any other provision.

 

17.          Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto and no amendment, modification or waiver
of any provision herein shall be effective unless in writing, executed by the
party charged therewith.

 

18.          Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with and shall be governed by the laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereto hereby irrevocably consents to the exclusive jurisdiction and venue of
the state courts and of any United States District Court located within the
State of New York, County of New York, with regard to any and all actions or
proceedings arising out of, or relating to, this Agreement, irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum.

 

19.          Assignment and Delegation of Duties. This Agreement may not be
assigned by Consultant, and any attempted assignment hereof shall be void and of
no effect. This Agreement is in the nature of a personal service contract and
the duties imposed hereby are non-delegable.         

 

20.          Paragraph Headings. The paragraph headings herein have been
inserted for convenience of reference only, and shall in no way modify or
restrict any of the terms or provisions hereof.

 

21.          Notices. Any notice or other communication under the provisions of
this Agreement shall be in writing, and shall be given by postage prepaid,
registered or certified mail, return receipt requested, by hand delivery with an
acknowledgment copy requested, or by the Express Mail service offered by the
United States Post Office, directed to the addresses set forth above, or to any
new address of which any party hereto shall have informed the others by the
giving of notice in the manner provided herein. Such notice or communication
shall be effective, if sent by mail, three (3) days after it is mailed within
the continental United States; if sent by Express Mail service, one day after it
is mailed; or by hand delivery, upon receipt.

 

22.          Unenforceability; Severability. If any provision of this Agreement
is found to be void or unenforceable by a court of competent jurisdiction, then
the remaining provisions of this Agreement, shall, nevertheless, be binding upon
the parties with the same force and effect as though the unenforceable part had
been severed and deleted.

 

23.          No Third Party Rights. The representations, warranties and other
terms and provisions of this Agreement are for the exclusive benefit of the
parties hereto, and no other person shall have any right or claim against any
party by reason of any of those terms and provisions or be entitled to enforce
any of those terms and provisions against any party.

 

7

 

 

24.          Counterparts. This Agreement may be executed in counterparts, all
of which shall be deemed to be duplicate originals.

 

[Balance of Page Intentionally Left Blank – Signature Page(s) Follow]

 

8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

Inter Parfums, Inc.   Jean Madar Holding SAS           By: /s/ Philippe Benacin
  By: /s/ Jean Madar   Philippe Benacin, President   Jean Madar, President      
    Dated: __[blank]_____, 2013   Dated: March 4th, 2013  

 

9

 

 

